SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

434
TP 15-01734
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF ROY TARBELL, PETITIONER,

                      V                                             ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, CAPE VINCENT CORRECTIONAL
FACILITY AND B. MCAULIFFE, RESPONDENTS.


ROY TARBELL, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [Hugh A.
Gilbert, J.], entered July 31, 2015) to review a determination of
respondents. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court